Citation Nr: 0010800	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from February 1964 to February 
1968.

This appeal arises from a September 1998 rating decision 
which denied service connection for post-traumatic stress 
disorder and Reiter's syndrome as well as the veteran's claim 
for a permanent and total disability rating for pension 
purposes.  While these issues were addressed in the statement 
of the case issued to the veteran in October 1998, the 
veteran's substantive appeal did not address the issue of a 
permanent and total disability rating for pension purposes 
and that issue has not been certified for appellate 
consideration.

This final decision will be limited to the issue of service 
connection for post-traumatic stress disorder.  The remaining 
issue will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The claim for service connection for post-traumatic stress 
disorder is not accompanied by any medical evidence to 
support the claim and is not plausible.


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On examination in February 1964 for entry into service the 
veteran was found to be psychiatrically normal.  His service 
clinical records are negative for any psychiatric treatment.  
On examination in January 1968 for separation from service 
the veteran was again found to be psychiatrically normal.

Private medical records pertaining to the veteran since his 
discharge from the military show that he was treated by Roger 
Lucero, M.D. in August 1995 for depression.  A July 1996 
report reflects that the veteran was evaluated in March 1996 
by Philip Pan, M.D.  It was noted that the veteran had been 
evaluated by Orest E. Wasyliw, Ph. D. and that, following 
psychological testing, Dr.Wasyliw indicated that the veteran 
appeared to be over-reporting the extent of psychological 
symptoms and that, as a result, this response style prevented 
Dr.Wasyliw from offering impressions concerning specific 
syndromes, such as post-traumatic stress disorder.  Following 
a review of the veteran's medical history as well as the 
report of psychological testing and a psychiatric 
examination, Dr. Pan's diagnoses included major depression 
with psychotic features; possible delusional disorder; and 
personality disorder.  No diagnosis of post-traumatic stress 
disorder was made.

A Department of Veterans Affairs (VA) general medical 
examination was conducted in February 1998.  The diagnoses 
included depression.  A VA psychiatric examination was 
conducted in August 1998.  The diagnoses included major 
depression; and limited symptoms of post-traumatic stress 
disorder which the examiner observed appeared to be related 
only to possible sodomization after service.  No diagnosis of 
posttraumatic stress disorder was given.

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein. 38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in- service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999).

As a preliminary matter in considering each claim, however, 
the Board of Veterans' Appeals (Board) must determine whether 
the veteran has submitted evidence that the claim is well 
grounded.  If he has not, his appeal must fail, and VA is not 
obligated to assist him in the development of the claim. 38 
U.S.C.A. § 5107(a).  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  For the reasons set forth 
below, the veteran has not met his burden of submitting 
evidence to support a belief that his claim for service 
connection for post-traumatic stress disorder is well 
grounded. See 38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. 
App. 498 (1995); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A well grounded claim requires more than just an allegation; 
a claimant must submit supporting evidence.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. at 81. Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  The quality and 
quantity of the evidence required to meet this burden of 
necessity will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish the claim as well 
grounded.  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.

A well grounded claim for service connection requires 
evidence that the claimed disability exists.  Further, 
assertions of medical relationship, causation or diagnosis, 
made by anyone lacking the medical training and expertise to 
submit such a judgment, including statements and testimony of 
the veteran, can not constitute evidence sufficient to render 
a claim well grounded.  Thus, a veteran's contentions, even 
his hearing testimony, as to the proper diagnosis for any of 
his disabilities carry no probative weight.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where there is no medical 
evidence of the claimed disorder during service, where there 
is no medical evidence linking the claimed disorder to 
service or to an in-service event or occurrence, where no 
causal relationship to a service connected disorder is shown, 
or where the disorder is not currently demonstrated, the 
claim is not well grounded.  Caluza, 7 Vet. App. at 506; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

While the veteran has contended that he has been treated for 
post-traumatic stress disorder ever since service, there is 
no record of such treatment and the current record does not 
contain a diagnosis of post-traumatic stress disorder.  In 
this case, although the record does document complaints and 
treatment for depression, psychoses, and other psychiatric 
problems in recent years, no physician has diagnosed the 
veteran as having post-traumatic stress disorder.  Without 
medical evidence of post-traumatic stress disorder, the claim 
for service connection for post-traumatic stress disorder is 
not well grounded and must, accordingly, be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  To this extent the appeal is denied.
REMAND

The veteran is also seeking service connection for Reiter's 
syndrome.  The service medical records reflect that the 
veteran was treated on numerous occasions in service and the 
Regional Office (RO), in requesting that an examination be 
scheduled, specifically requested that the medical examiner 
determine the nature and extent of any current disability 
which may be medically related to Reiter's syndrome during 
service.  The February 1998 VA general medical examination 
report did not respond to the RO's request.  Moreover, while 
the results of certain tests were noted in the report of 
examination, the actual reports were not included.

As VA medical evidence has not been associated with the 
veteran's claims file and the examination report is 
incomplete, the remaining issue will be REMANDED to the RO 
for the following action:

1.  The RO, after associating the actual 
reports of medical testing of the veteran 
conducted in June and September 1998, 
should refer the veteran for an 
examination by a rheumatologist.  The 
rheumatologist is requested to review the 
veteran's claims file, including the 
service medical records, all VA reports 
of examinations and all private treatment 
records.  The veteran should then be 
examined.  All necessary tests and 
studies should be conducted.  Based on 
that examination and a review of the 
record, the rheumatologist should proffer 
an opinion, with supporting analysis, as 
to whether it is at least as likely as 
not that the veteran currently has any 
residuals of the Reiter's syndrome for 
which he was treated in service.  Reasons 
and bases for all conclusions should be 
provided.

2.  After completion of the above, the RO 
should review the veteran's claim for 
service connection for Reiter's syndrome.  
If the determination made is unfavorable 
to the veteran, a supplemental statement 
of the case that sets forth the evidence 
received since the statement of the case 
should be provided to the veteran and his 
representative and they should be given 
an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
ensure due process.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 


